Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 1 of 16




           EXHIBIT B
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 2 of 16

                                                            Original



Approved:
            ________________________________
            DANIELLE M. KUDLA / EMILY A. JOHNSON
            Assistant United States Attorneys

Before:     THE HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York

- - - - - - - - - - - - - - - - - -x
                                   :
                                                   20 MAG 9896
UNITED STATES OF AMERICA           :               SEALED COMPLAINT
                                   :               Violations of
     - v. –                        :               18 U.S.C. §§ 1028A,
                                   :               1343, 1349, 1543,
                                   :               and 2
KEVIN DION ROLLE, JR.,             :
     a/k/a “Kevin Cavendish,”      :
                                   :               COUNTY OF OFFENSE:
                                   :               MANHATTAN
               Defendant.          :
                                   :
- - - - - - - - - - - - - - - - - -x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          CHRISTINA L. FOX, being duly sworn, deposes and says
that she is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                              COUNT ONE
                  (Conspiracy to Commit Wire Fraud)

          1.   From at least in or about October 2015, up to and
including at least in or about September 2020, in the Southern
District of New York and elsewhere, KEVIN DION ROLLE, Jr., a/k/a
“Kevin Cavendish,” the defendant, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and
agreed together and with each other to commit wire fraud, in
violation of Title 18, United States Code, Section 1343.

          2.   It was a part and object of the conspiracy that
KEVIN DION ROLLE, Jr., a/k/a “Kevin Cavendish,” the defendant,
and others known and unknown, willfully and knowingly, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 3 of 16



fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire communication
in interstate and foreign commerce, writings, signs, signals, and
sounds for the purpose of executing such scheme and artifice to
defraud, in violation of Title 18, United States Code, Section
1343, to wit, ROLLE submitted, and caused others to submit, credit
card applications to a certain financial institution (the
“Financial Institution”), which often included false statements,
with the intent, upon receipt of the credit cards, to make numerous
purchases of, among other things, luxury items for which ROLLE had
no intention of paying the resulting balances, and in connection
therewith and in furtherance thereof, ROLLE transmitted and caused
to be transmitted interstate electronic mail and wire transfers of
funds.

          (Title 18, United States Code, Section 1349.)

                               COUNT TWO
                             (Wire Fraud)

           3.   From at least in or about October 2015, up to and
including at least in or about September 2020, in the Southern
District of New York and elsewhere, KEVIN DION ROLLE, Jr., a/k/a
“Kevin Cavendish,” the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
fraudulent    pretenses,  representations,   and   promises,   and
attempting to do so, transmitted and caused to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds, for the purpose of executing such scheme and artifice, to
wit, ROLLE submitted, and caused others to submit, credit card
applications to a certain financial institution (the “Financial
Institution”), which often included false statements, with the
intent, upon receipt of the credit cards, to make numerous
purchases of, among other things, luxury items for which ROLLE had
no intention of paying the resulting balances, and in connection
therewith and in furtherance thereof, ROLLE transmitted and caused
to be transmitted interstate electronic mail and wire transfers of
funds.

      (Title 18, United States Code, Sections 1343 and 2.)




                                    2
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 4 of 16




                            COUNT THREE
                    (Aggravated Identity Theft)

          4.   On or about January 29, 2016, in the Southern
District of New York and elsewhere, KEVIN DION ROLLE, Jr., a/k/a
“Kevin Cavendish,” the defendant, knowingly did transfer, possess,
and use, without lawful authority, a means of identification of
another person, during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), to
wit, ROLLE possessed a United States passport and a Pennsylvania
driver’s license belonging to other persons and used these means
of identification in relation to the wire fraud conspiracy and the
scheme to commit wire fraud described in Counts One and Two of
this Complaint, respectively.

(Title 18, United States Code, Sections 1028A(a)(1), (b) and 2.)


                            COUNT FOUR
               (Forgery or False Use of a Passport)

          5.   From at least in or about December 2015, up to and
including at least in or about June 2019, in the Southern District
of New York and elsewhere, KEVIN DION ROLLE, Jr., a/k/a “Kevin
Cavendish,” the defendant, did make, forge, counterfeit, mutilate,
and alter a passport and instrument purporting to be a passport,
with intent that the same may be used, and willfully and knowingly
did use, and attempt to use, and furnish to another for use any
such false, forged, counterfeited, mutilated, and altered passport
and instrument purporting to be a passport, and any passport
validly issued which has become void by the occurrence of any
condition therein prescribed invalidating the same, to wit, ROLLE
placed his photograph on an Ecuadorian passport and a United
Kingdom passport belonging to or purporting to belong to other
individuals in support of at least two credit card applications
submitted to the Financial Institution in 2015 and 2019.

      (Title 18, United States Code, Sections 1543 and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          6.   I have been a Special Agent with the FBI since
approximately 2011.   I have been personally involved in this
investigation. This affidavit is based upon my investigation, my
conversations with other law enforcement agents and other

                                    3
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 5 of 16



individuals, and my examination of reports and records. Because
this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                                Overview

          7.   Based on my participation in the investigation, I
have learned that, beginning in or around April 2020, the FBI began
investigating a credit card fraud scheme that began at least in or
around 2015 and is ongoing. As detailed below, KEVIN DION ROLLE,
JR., a/k/a “Kevin Cavendish,” the defendant, participates in what
is known by various credit card companies as a “bust-out” scheme
whereby the credit card user applies for a credit card and incurs
numerous charges with no intention of paying the balance. As part
of this credit card fraud scheme, ROLLE and others, submit credit
card applications and supporting documentation to the Financial
Institution, which often contains certain false information.
After the Financial Institution issues a credit card in response
to the application, ROLLE uses the credit card for a short period
of time and incurs numerous charges that are left unpaid.        In
connection with this credit card fraud scheme, ROLLE often utilizes
various individuals’ personal identifying information (“PII”). To
date, ROLLE’s credit card scheme has resulted in an estimated loss
amount, since at least 2015, in excess of $1.2 million.

          8.   Based on my review of U.S. Customs and Border
Protection (“CBP”) records and U.S. Department of State (“DOS”)
records, and my conversations with CBP agents, I have learned,
among other things, the following:

               a.   On or about June 4, 2020, ROLLE was
interviewed by a CBP agent upon arrival to the Dallas / Fort Worth
International Airport, during which the following facts, among
others, were learned:

                   i.    ROLLE is a citizen of the Bahamas and was
traveling under a Bahamian passport.

                    ii.     ROLLE’s date of birth is on or about
March 21, 1994.

                 iii.    ROLLE’s travel documents for entering the
United States on or about June 4, 2020 listed fds.rolle@gmail.com
(the “FDS Account”) as ROLLE’s email account.

                                    4
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 6 of 16



                  iv.    ROLLE was in possession of at least one
credit card issued by the Financial Institution in the name of
“Joan Marie Rolle,” whom ROLLE identified as his mother (the “Joan
Card”).

                     v.     ROLLE uses the alias "Kevin Cavendish."

               b.   On or about February 14, 2020, ROLLE submitted
an application for temporary travel to the United States (the
“Temporary Travel Application”).

                    i.   The Temporary Travel Application lists
“Kevin Dion Rolle” and “Kevin Dion Cavendish” as ROLLE’s names and
includes an application photograph of ROLLE.

                  ii.   The Temporary Travel Application lists
ROLLE’s mother as “Joan Marie Rolle” born on or about September
16, 1964.

          9.   Based on my conversations with fraud detection
investigators at the Financial Institution, I have learned, among
other things, the following:

               a.    The Financial Institution is headquartered in
Manhattan, New York.

               b.   Depending   on  the   type  of   credit card
requested, the Financial Institution requires an applicant to
submit either an online application or a paper application and
supporting documentation that provides various information, such
as the applicant’s social security number, passport number,
contact information, and/or bank account information.

               c.   The   Financial   Institution   has   business
relationships with merchants around the world. Certain merchants,
typically those that sell products online or by mail, require
purchasers to enter contact information at the time of purchase,
such as a purchaser’s phone number, mailing address, and/or email
address.   This contact information is often provided to the
Financial Institution automatically by the merchant at the time of
purchase or upon the commencement of a fraud investigation.

          10. Based on my review of the Financial Institution’s
internal account documents, including, among other things, (i)
credit card applications, (ii) merchant documentation, including
receipts, identification information taken at the time of
purchase, and surveillance photographs; (iii) fraud investigation


                                    5
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 7 of 16



reports; and (iv) credit card purchase data, I have learned the
following, among other things:

                a. Card-1

                   i.    On or about October 19, 2015, a credit
card application in the name of "Kevin Dion Rolle Jr." was
submitted to the Financial Institution ("Card-1").             The
application and supporting documents included a copy of a Bahamian
passport with an identification photograph and a date of birth
listed as March 21, 1994. Based on my comparison of the Card-1
application information, including the Card-1 application name,
personal identifying information, and passport photograph, and
ROLLE’s CBP and DOS records, including ROLLE’s Temporary Travel
Application photograph, I believe that "Kevin Dion Rolle Jr." is
ROLLE.

                  ii.    Card-1 made approved purchases from on or
about November 2, 2015 to on or about November 15, 2015, in the
amount of approximately $11,831.89, which remains outstanding.

                b. Card-2

                    i.    On or about December 21, 2015, a credit
card application in the name of "Benson James Howard" was submitted
to the Financial Institution ("Card-2").       The application and
supporting documents included a copy of an Ecuadorian passport
with an identification photograph and a date of birth listed as
May 21, 1988. Based on my comparison of the Card-2 application
information, including the Card-2 passport photograph, and ROLLE’s
CBP and DOS records, including ROLLE’s Temporary Travel
Application photograph, I believe that "Benson James Howard" is
ROLLE.

                   ii.    The Card-2 application also included
copies of bank account statements issued from a Santander Bank
branch in Mexico City, Mexico. The Financial Institution fraud
investigators   were   later   informed  by   a   Santander   Bank
representative that this bank did not have an account number or an
account holder matching the bank account statements submitted in
support of the Card-2 application.

                 iii.    Card-2 made approved purchases from on or
about January 28, 2016 to on or about January 31, 2016, in the
amount of approximately $488,379.00, which remains outstanding.




                                    6
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 8 of 16



                  iv.    Card-2 made a purchase on or about
January 29, 2016, for approximately $56,742.27 at a merchant in
Rome, Italy (the "Italian Receipt").

                    v.    On or about January 29, 2016, an
individual presented the Italian Receipt at a Global Blue Desk in
Italy to claim a Value Added Tax ("VAT") refund. The individual
presented a United States passport in the name of "Benson Howard
James" with a date of birth listed as May 21, 1988. The individual
also presented a Pennsylvania driver’s license in the name of
“Benson Howard James” with a date of birth listed as May 21, 1988.
Based on my comparison of the “Benson Howard James"” United States
passport photograph, the “Benson Howard James” Pennsylvania
driver’s license photograph, and ROLLE’s CBP and DOS records,
including ROLLE’s Temporary Travel Application photograph, I
believe that “Benson Howard James” is ROLLE.

                c. Card-3

                   i.    On or about June 11, 2019, a credit card
application in the name of "Solomon Johnson" was submitted to the
Financial Institution ("Card-3"). The application and supporting
documents included a copy of a British passport with an
identification photograph.     The application also listed the
individual’s email address as solomonajohnson1990@gmail.com.
Based on my comparison of the Card-3 application information,
including the Card-3 passport photograph, and ROLLE’s CBP and DOS
records,   including   ROLLE’s   Temporary   Travel    Application
photograph, I believe that "Solomon Johnson" is ROLLE.

                  ii.    Card-3 made approved purchases from on or
about June 17, 2019 to on or about July 24, 2019, in the amount of
approximately $192,432.51, which remains outstanding.

                 iii.   Approximately four purchases made with
Card-3 were associated with the FDS Account based on purchaser
information provided to the merchant at or around the time of
purchase. 1


1 Purchases are classified as “associated” with certain email
accounts   if  the   Financial   Institution  received   purchaser
information from a merchant that included a referenced email
account, such as the FDS Account, as the purchaser’s listed email
address at or around the time of purchase. As described above in
Paragraph 10(c), certain merchants who accept the Financial
Institution as a form of credit card payment require purchasers to
enter contact information at the time of purchase. This contact
                                    7
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 9 of 16



                  iv.    Approximately one purchase made with
Card-3 was associated with an email account in the name of
rollekevind@gmail.com (the “Rolle Account”) 2 based on purchaser
information provided to the merchant at or around the time of
purchase.

                d. Card-4

                   i.    On or about August 5, 2019, a credit card
application in the name of "Christian Alexander Heigl" was
submitted to the Financial Institution ("Card-4").

                   ii.    Card-4 made approximately six approved
purchases from on or about September 1, 2019 to on or about
September 7, 2019, in the amount of approximately $4,514.28, which
remains outstanding.

                 iii.    Approximately two purchases made with
Card-4 were associated with the Rolle Account based on purchaser
information provided to the merchant at or around the time of
purchase.

                  iv.    Card-4 made at least one purchase on or
about September 7, 2019, at a Best Buy located in the vicinity of
Hialeah, Florida at approximately 6:29 p.m. EST.            Video
surveillance obtained from Best Buy on or about September 7, 2019
shows an individual who appears to be ROLLE exiting the store. 3




information may include, among other things, a phone number,
mailing address, and/or email address. This contact information
is often provided to the Financial Institution automatically by
the merchant at the time of purchase or upon the commencement of
a fraud investigation.

2Based on my review of Google subscriber information, the recovery
email address for the Rolle Account is the FDS Account.

3 The Financial Institution internal account records reflect the
purchase time on or about September 7, 2019 as 4:29 p.m. MST, which
is the equivalent of 6:29 p.m. EST.     The Best Buy surveillance
still photographs are marked with the timestamp September 7, 2019
at 19:58 CST, which is the equivalent of 8:58 p.m. EST.
                                    8
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 10 of 16



                e. Card-5

                   i.    On or about July 2, 2019, a credit card
application in the name of "Dario Pelaez" was submitted to the
Financial Institution ("Card-5").

                  ii.    Card-5 made approved purchases from on or
about July 26, 2019 to on or about August 1, 2019, in the amount
of approximately $4,028.87, which remains outstanding.

                 iii.   Approximately three purchases made with
Card-5 were associated with the FDS Account based on purchaser
information provided to the merchant at or around the time of
purchase.

                  iv.    Approximately 10 purchases made with
Card-5 were associated with the Rolle Account based on purchaser
information provided to the merchant at or around the time of
purchase.

                f. Card-6

                    i.   On or about September 13, 2019, a credit
card application in the name of "Romain Gabriel" was submitted via
a paper application (“Card-6”).    The application listed “Romain
Gabriel's” email address as gabrielromain@aol.com (the “Gabriel
Email Account”).

                   ii.    Records provided by the internet service
provider for the Gabriel Email Account indicate that the account
was created on or about September 12, 2019, and that a phone number
was provided for the Gabriel Email Account (the "Gabriel Phone
Number"). Based on my review of records provided by the internet
service provider for the FDS Account, I have learned, among other
things, that the Gabriel Phone Number is the same phone number
provided by the user of the FDS Account to Apple Inc. on or about
October 16, 2014 to create an Apple iCloud account.

                 iii.    Card-6 made approved purchases from on or
about October 9, 2019 to on or about October 20, 2019, in the
amount of approximately $22,615.04, which remains outstanding.

                  iv.   Approximately four purchases made with
Card-6 were associated with the FDS Account based on purchaser
information provided to the merchant at or around the time of
purchase.



                                    9
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 11 of 16



                   v.    Approximately 16 purchases made with
Card-6 were associated with an email account in the name of
kevinacavendish@gmail.com (the “Cavendish Account”) 4 based on
purchaser information provided to the merchant at or around the
time of purchase.

                g. Customer Service Calls for Cards -4, -5, and -6

                   i.    On   or  about   August  20,   2019, an
individual who identified himself as "Christian Heigl" contacted
the Financial Institution’s customer service recorded line to
inquire about the status of his Amex credit card delivery.

                  ii.    On or about July 29, 2019, an individual
who identified himself as "Dario Pelaez" contacted the Financial
Institution’s customer service recorded line to inquire about the
status of his Amex credit card delivery.

                 iii.    On   or  about   October  1,   2019, an
individual who identified himself as "Romain Gabriel" contacted
the Financial Institution’s customer service recorded line to
inquire about the status of his Amex credit card delivery.

                  iv.    I   have   reviewed  the    three audio
recordings described in Paragraph 10(g)(i)-(iii), and the voice
sounds to be the same in all three audio recordings.

                h. The Joan Card

                   i.    On or about November 30, 2015, the Joan
Card application was submitted to the Financial Institution in the

4 Records provided by the internet service provider for the
Cavendish Account indicate that the recovery account for the
Cavendish Account is kevin.rolle@aol.com and is linked by web
browser cookies to the Rolle Account. A web browser cookie is a
small piece of data sent from a website that is stored in the
user’s web browser while the user is browsing.     Every time the
user loads the website, the browser sends the cookie back to the
server to notify the user's previous activity.       Cookies were
designed to be a reliable mechanism for websites to remember
information (such as items added in the shopping cart in an online
store) or to record the user's browsing activity (including
clicking particular buttons, logging in, or recording which pages
were visited in the past). Cookies can also store passwords and
form content a user has previously entered, such as a credit card
number or an address.


                                    10
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 12 of 16



name of "Joan Marie Rolle.”       The application and supporting
documents included a Bahamian passport with an identification
photograph and a date of birth listed as September 16, 1964. Based
on my comparison of the Joan Card application information,
including the Joan Card application name and personal identifying
information, and information regarding “Joan Marie Rolle”
contained in ROLLE’s CBP and DOS records, I believe that "Joan
Marie Rolle" is ROLLE’s mother.

                   ii.    The Joan Card application and supporting
documents included bank account statements from the Royal Bank of
Canada.   The Financial Institution fraud investigators were later
informed by a Royal Bank of Canada representative that the bank
account statements submitted in support of the Joan Card were
false.

                 iii.    When ROLLE was interviewed by CBP on or
around June 4, 2020, he was in possession of the Joan Card.

                   iv.    The Joan Card made approved purchases
from on or about December 22, 2015 to on or about January 27, 2016,
in   the   amount  of   approximately   $481,517,   which   remains
outstanding.

          11. To date, the estimated loss amount associated with
Cards -1 through -6 and the Joan Card are in excess of $1.2 million.

          12. Based on my review of search warrant returns for
the FDS Account, the Rolle Account, and the Cavendish Account
(collectively the “ROLLE Email Accounts”), I know the following,
among other things:

               a.   ROLLE’s search history between approximately
2019 and 2020, show that ROLLE searched for and/or reviewed, among
other things, the following:

        Reinstating    cancelled    accounts     from    the    Financial
         Institution;

              •   Searched for on or about October 7,                    2019:
                  “[Financial Institution] reinstate account”

              •   Visited on or about October 7, 2019: “[Financial
                  Institution] reinstated my closed accounts without
                  a hard credit pull”




                                    11
Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 13 of 16




         •   Visited on or about October 7, 2019: “Reactivate
             [Financial Institution] . . . cancelled by
             [Financial Institution]”

   Passports, birth certificates, and driver’s license from
    various countries;

         •   Passports searched for between on or about
             September 20, 2019 to on or about October 7, 2019:

                    o “A virgin islands passport”

                    o “A republic of Taiwan passport”

                    o “A novelty passport for sale new Granada”

                    o “A irish passport application”

                    o “Jamaican diplomatic passport”

                    o “A grenada passport”

         •   Birth certificates searched for between on or about
             September 20, 2019 to on or about October 7, 2019:

                    o “Northern Ireland birth certificate”

                    o “St. Kitts and Nevis birth certificate”

                    o “NY birth certificate”

                    o “Bahamas birth certificate”

                    o “false birth certificate irish passport”

         •   Driver’s licenses searched for between on or about
             August 28, 2019 to on or about October 7, 2019:

                    o “Tennessee driver’s license”

                    o “Russian driver’s license”

                    o “Delaware driver’s license”

                    o “United Kingdom driver’s license”

   Forged identity cards, including passports; and

         •   Visited on or about October 5, 2019:

                               12
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 14 of 16



                         o https://eurofakeid.com/order-italy/

                         o http://www.bestpassportsonline.com/

                         o https://buyfakepassportsandidcards.com/

                         o Scannable      fake     identification         card
                           collection

                 Searched for on or about October 5, 2019:

                         o “a drivers license laminated with seal”

                         o “where in NYC can I get a good fake ID?”

                         o “fake passport Roosevelt avenue”

        “How   To”  videos   for  purchasing          and    making     false
         identification documents.

              •   Videos viewed between on or about March 2018 and
                  October 2019:

                         o “ID Hologram Overlay Security Adhesive”

                         o “Authentic with Seals & Keys ID Hologram
                           Overlay”

                         o “Buy fake and real passport, IDs,
                           driver’s license, social security . . .”

                         o “How airport border guards test               your
                           passport to see if it’s a fake”

                         o “How to       make    the   fake    fingerprints
                           (VIRDI)”

               b.   The Cavendish Account is linked by web browser
cookies    to    an    email    account    in    the    name    of
solomonajohnson1990@gmail.com, which was provided in the Card-3
credit card application.

               c.   The ROLLE Email Accounts contain a document
that purports to be a July 2017 paystub for “Solomon Johnson” in
the amount of $28,971.63.

               d.   The ROLLE Email Accounts include photographs
of the identification documents, including a German identity card


                                    13
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 15 of 16



and a German passport, submitted in support of the                  Card-4
application in the name of "Christian Alexander Heigl.”

               e.   The ROLLE Email Accounts include a photograph
of the identification document, a French passport, submitted in
support of the Card-6 application in the name of “Romain Gabriel.”

               f.   The ROLLE Email Accounts include conversations
with at least one other individual regarding the sale of various
jewelry and other items.

          13. Based on my review of insurance records from a
certain insurance company (the “Insurance Company”), and my
conversations with representatives from the Insurance Company, I
have learned, among other things, the following:

               a.   On or about June 16, 2016, ROLLE purchased a
private collections insurance policy with the Insurance Company.

               b.   On or about July 5, 2016, ROLLE filed an
insurance loss claim with the Insurance Company, alleging that on
or about July 1, 2016, ROLLE was robbed at gunpoint in Washington,
D.C. and various high-end jewelry pieces were stolen (the
“Insurance Claim”).

               c.   On or about July 7, 2016, an Insurance Company
representative contacted ROLLE on a recorded line regarding the
Insurance Claim. ROLLE identified himself as “Kevin Rolle” on the
call (the “Insurance Call”).

                   i.    Based on my review of the three audio
recordings described in Paragraph 10(g)(i)-(iii) and the Insurance
Call on or about July 7, 2016, the voice sounds to be the same in
all four audio recordings.

               d.   In support of the Insurance Claim, ROLLE
provided the Insurance Company with purchase receipts for the items
reported stolen, including, among others, the following: (i) a
Pink Gold Diamond Cartier Bracelet; (ii) a Pink Gold Cartier
Bracelet; and (iii) a Rolex Presidential Watch (the “Jewelry
Receipts”).

                   i.    Based on my review of the Jewelry
Receipts and my review of the purchase data provided by the
Financial Institution for Card-2, I believe that the Jewelry
Receipts correspond with certain purchases made by Card-2 on or
about January 29, 2016 and on or about January 30, 2016 from
merchants in Italy and in Austria.

                                    14
     Case 1:20-cr-00594-AJN Document 18-2 Filed 01/18/21 Page 16 of 16



                  ii.    Based on my review of               the Jewelry
Receipts and my review of the Italian Receipt               described in
Paragraphs 10(b)(iv)-(v), I believe that certain            of the items
referenced in the Jewelry Receipts correspond with           the merchant
information provided in the Italian Receipt.

          14. Based on my conversations with representatives from
the Department of Homeland Security (“DHS”), I know that the U.S.
passport bearing the name “Benson Howard James” and used in
connection with a Card-2 purchase described in Paragraph
11(b)(iv)-(v) was validly issued to another individual.

          15. Based on my conversations with other FBI employees,
I know that the Pennsylvania driver’s license bearing the name
“Benson Howard James” and used in connection with a Card-2 purchase
described in Paragraph 11(b)(iv)-(v) was validly issued to another
individual who is now deceased.

          WHEREFORE, deponent prays that a warrant be issued for
the arrest of KEVIN DION ROLLE, JR., a/k/a “Kevin Cavendish,” the
defendant, and that he be arrested and imprisoned, or bailed, as
the case may be.



                                /s/ Christina Fox
                            ______________________________________
                            CHRISTINA FOX
                            Special Agent
                            Federal Bureau of Investigation


Sworn to me through the transmission of
this Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1 this
  15
______ day of September, 2020


___________________________________
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    15
